ORDER
This matter came before the Court on a Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Jeffrey T. White.
The Court having considered the Join Petition, it is the 3rd day of September, 2008,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Jeffrey T. White, be and he is hereby disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Jeffrey T. White from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).